 



Exhibit 10.1(a)

PRODUCTION PAYMENT AGREEMENT

Dated October 13, 2004

between

GENESIS INC.

and

ROYAL GOLD, INC.

THE TROY MINE
Lincoln County, Montana

  i

 



--------------------------------------------------------------------------------



 



Production Payment Agreement
Table of Contents

              CAPTION

--------------------------------------------------------------------------------

      PAGE

--------------------------------------------------------------------------------

RECITALS
        1  
ARTICLE I
  ROYAL GOLD PAYMENT TO GENESIS; GENESIS USE OF PROCEEDS     1  
Section 1.1
  Royal Gold Payment     1  
Section 1.2
  Genesis Use of Proceeds     1  
ARTICLE II
  PRODUCTION PAYMENT BY GENESIS TO ROYAL GOLD     2  
Section 2.1
  Grant of Production Payment     2  
Section 2.2
  Deed of Production Payment     2  
ARTICLE III
  CONDITIONS PRECEDENT TO CLOSING     2  
Section 3.1
  Conditions to Obligations of Royal Gold and Genesis at Closing     2  
Section 3.2
  Additional Conditions to Obligations of Royal Gold at Closing     2  
Section 3.3
  Additional Conditions to Obligations of Genesis at Closing     4  
ARTICLE IV
  CLOSING     4  
Section 4.1
  Closing Date     4  
Section 4.2
  Deliveries by Genesis and Revett at Closing     4  
Section 4.3
  Deliveries by Royal Gold at Closing     4  
ARTICLE V
  REPRESENTATIONS AND WARRANTIES OF GENESIS     5  
Section 5.1
  Due Organization, Good Standing and Authority     5  
Section 5.2
  Due Authorization; Non-Contravention     5  
Section 5.3
  Validity     5  
Section 5.4
  Litigation     5  
Section 5.5
  Title to Properties     5  
Section 5.6
  Compliance with Laws     5  
Section 5.7
  Permits     6  
ARTICLE VI
  ROYAL GOLD’S REPRESENTATIONS AND WARRANTIES     6  
Section 6.1
  Due Organization, Good Standing and Authority     6  
Section 6.2
  Due Authorization; Non-contravention     6  
Section 6.3
  Validity     6  
ARTICLE VII
  INTERIM PERIOD     7  
Section 7.1
  Access     6  

  i

 



--------------------------------------------------------------------------------



 



Production Payment Agreement
Table of Contents

              CAPTION

--------------------------------------------------------------------------------

      PAGE

--------------------------------------------------------------------------------

Section 7.2
  Ordinary Course     6  
Section 7.3
  Work Diligently Towards Closing     7  
Section 7.4
  Prompt Notification of Breach     7  
ARTICLE VIII
  POST-CLOSING COVENANTS     7  
Section 8.1
  Maintenance of Existence     7  
Section 8.2
  Compliance with Laws     7  
Section 8.3
  Use of Royal Gold Payment Proceeds     7  
Section 8.4
  Taxes     7  
Section 8.5
  Protection from Liens and Encumbrances and Defense of Title to Properties    
7  
Section 8.6
  Mine-Based Environmental Professional     7  
Section 8.7
  Rail Siding     8  
Section 8.8
  Final Marketing Agreement     8  
Section 8.9
  Inspection and Maintenance of Tailings Pipeline     8  
Section 8.10
  Royal Gold Right to Notice and Option to Cure in Event of Genesis Default
under Kennecott Note or Mortgage     8  
ARTICLE IX
  TERMINATION     9  
Section 9.1
  Right to Terminate     9  
Section 9.2
  Effect of Termination     9  
Section 9.3
  Due Diligence Information to be Provided to Genesis     9  
ARTICLE X
  GENERAL PROVISIONS     10  
Section 10.1
  Confidentiality     10  
Section 10.2
  Expenses     10  
Section 10.3
  Amendments     10  
Section 10.4
  Successors and Assigns     10  
Section 10.5
  Entire Agreement     10  
Section 10.6
  No Waiver     10  
Section 10.7
  Notices     11  
Section 10.8
  Governing Law     11  
Section 10.9
  Exhibits     11  

ii

 



--------------------------------------------------------------------------------



 



Production Payment Agreement
Table of Contents

              CAPTION

--------------------------------------------------------------------------------

      PAGE

--------------------------------------------------------------------------------

Section 10.10
  Headings     11  
Section 10.11
  Counterparts     12  
Section 10.12
  Authority     12  

      EXHIBITS

--------------------------------------------------------------------------------

   
Exhibit A
  Part I — Description of Properties
 
   

  Part II — Liens and Encumbrances
 
   
Exhibit B
  Feasibility Study Budget
 
   
Exhibit C
  Deed of Production Payment
 
   
Exhibit D
  Form of Opinion of Counsel for Genesis and Revett
 
   
Exhibit E
  Description of Litigation

iii

 



--------------------------------------------------------------------------------



 



PRODUCTION PAYMENT AGREEMENT

THIS PRODUCTION PAYMENT AGREEMENT (“Agreement”) is made and entered into
effective as of the 13th day of October, 2004, by and between ROYAL GOLD, INC.,
a Delaware corporation (“Royal Gold”), and GENESIS INC., a Montana corporation
(“Genesis”).

RECITALS



  A.   Genesis owns certain assets in northwestern Montana for the mining,
milling and sale of copper and silver concentrates and the exploration for
copper and silver, known collectively as the “Troy Mine”.     B.   The Troy Mine
assets include patented and unpatented mining claims and fee properties, more
particularly described in Part 1 of Exhibit A hereto (collectively, the
“Properties”).     C.   Genesis requires certain funds to enable it to re-start
production of minerals at the Troy Mine.     D.   Royal Gold is willing to
provide such funds in consideration for receipt of a production payment from the
Properties, in accordance with and subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the mutual benefits to be enjoyed by the parties hereto, Royal Gold and Genesis
hereby agree as follows:

ARTICLE I
ROYAL GOLD PAYMENT TO GENESIS; GENESIS USE OF PROCEEDS



1.1   Royal Gold Payment. Subject to the conditions precedent set forth in
Sections 3.1, 3.2 and 3.3 , and Genesis’ covenants in Article VIII, Royal Gold
hereby agrees to pay Genesis the total sum of Seven Million Two Hundred Fifty
Thousand United States Dollars (US$7,250,000) (the “Royal Gold Payment”),
payable at Closing (defined in Section 4.1).   1.2   Genesis Use of Proceeds.
The Royal Gold Payment proceeds received by Genesis shall not be used by it for
any purposes other than those contemplated by the Feasibility Study Budget
attached hereto as Exhibit B, unless Royal Gold authorizes otherwise in writing,
which authorization shall not be withheld unreasonably.

1



--------------------------------------------------------------------------------



 



ARTICLE II
PRODUCTION PAYMENT BY GENESIS TO ROYAL GOLD



2.1   Grant of Production Payment. Genesis hereby agrees to convey to Royal Gold
a limited term royalty interest (the “Production Payment”) in silver, copper and
all other minerals and products produced and sold from the Properties, as
provided in this Agreement.   2.2   Deed of Production Payment. Genesis shall
convey the Production Payment to Royal Gold by means of a Deed of Production
Payment in the form of Exhibit C hereto, to be delivered at Closing.

ARTICLE III
CONDITIONS PRECEDENT TO CLOSING



3.1   Conditions to Obligations of Royal Gold and Genesis at Closing. The
respective obligations of Royal Gold and Genesis to effect the Closing are
subject to fulfillment of the following conditions:

(a) No order, statute, rule, regulation, executive order, stay, decree,
judgment, or injunction shall have been enacted, entered, issued, promulgated or
enforced by any court or governmental authority which prohibits or restricts the
effectuation of the Closing; and

(b) No governmental action or proceeding shall have been commenced or threatened
seeking any injunction, restraining or other order which seeks to prohibit,
restrain, invalidate or set aside the effectuation of the Closing.



3.2   Additional Conditions to Obligations of Royal Gold at Closing. The
obligations of Royal Gold to make the Royal Gold Payment and to perform its
other obligations at Closing are subject to the condition precedent that Royal
Gold shall have received, on or before the Closing Date (defined in Section 4.1)
the following, each in form and substance satisfactory to Royal Gold:

(a) Title Opinion. A written title opinion by Montana counsel, which concludes
that [subject only to the rights and interests of ASARCO Incorporated (“Asarco”)
pursuant to the Asset Purchase and Sale Agreement between it, as Seller, and
Sterling Mining Company (“Sterling”, now Revett Silver Company, “Revett”), as
Buyer, dated effective as of September 9, 1999, as amended (the “Asarco
Agreement”), and of Kennecott Montana Company (“Kennecott”) pursuant to the
Asset Purchase and Sale Agreement between it, as Seller, and Genesis and
Sterling, collectively, as Buyer, dated effective February 21, 2001 (the
“Kennecott Agreement”)]:



  (i)   with respect to Properties that are patented mining claims or fee
properties, Genesis owns those Properties free and clear of all liens

2



--------------------------------------------------------------------------------



 



      and encumbrances, except those specifically identified in Part 2 of
Exhibit A hereto; and     (ii)   with respect to Properties that are unpatented
mining claims, except as specifically identified in Part 2 of Exhibit A hereto
and subject to the paramount title of the United States: (A) location notices
and certificates were properly filed and recorded in the appropriate local,
state and federal records; (B) assessment work affidavits, notices of intention
to hold and other filings necessary to maintain the claims through September 1,
2005 were properly filed and recorded; (C) all maintenance fees necessary to
maintain the claims through September 1, 2005 have been properly paid; (D) the
claims are free and clear of all liens and encumbrances, except those
specifically identified in Part 2 of Exhibit A hereto; and (E) the records
examined disclosed no conflicting claims.

(b) Permits, Bonds and Approvals. Genesis shall have received all permits
(including but not limited to the Operating Permit from the Montana Department
of Environmental Quality and all necessary explosives permits), bonds and
approvals (including but not limited to approval of Genesis’ Plan of Operations
by the United States Forest Service) necessary for Genesis to conduct the
operations contemplated by the “Independent Technical Report on the Troy Cu-Ag
Project, Montana”, dated August 16, 2004, prepared by SRK Consulting
(CANADA) INC. (the “Feasibility Study”). Notwithstanding the foregoing sentence,
Royal Gold agrees and understands that, in lieu of Genesis receiving said
Operating Permit, bonds, approval of Plan of Operations and other permits,
Genesis and Revett have entered into contracts with Asarco whereby Asarco shall
remain the party to the Operating Permit, bonds, Plan of Operations and,
possibly, other permits; and Genesis and Revett shall make contract and
subcontract arrangements, respectively, with Asarco for the conduct of
operations on the Properties. Royal Gold agrees that such arrangements are an
acceptable alternative to Genesis being the permitee or party to the bonds, on
the condition that, prior to Closing, the State of Montana approves in writing
of that procedure.

(c) Genesis’ Representations and Warranties. Genesis’ representations and
warranties in Article V of this Agreement shall be true and correct as of the
date hereof, and shall be deemed to have been made again at and as of the
Closing and shall then be true and correct in all material respects, except for
breaches that have been cured before Closing.

(d) Deliveries at Closing. Genesis and Revett shall have executed and delivered
to Royal Gold at Closing all documents described in Section 4.2.

(e) No Material Adverse Change. No material adverse change to the physical
condition or permitting status of the Troy Mine shall have occurred prior to
Closing.

3



--------------------------------------------------------------------------------



 



(f) Tailings Pipeline. Written documentation and data that demonstrate that the
tailings pipeline at the Troy Mine is in satisfactory condition, as well as a
written inspection and maintenance protocol for that pipeline.



3.3   Additional Conditions to Obligations of Genesis at Closing. The
obligations of Genesis to effect the Closing are contingent upon the fulfillment
of the following additional conditions:

(a) Royal Gold’s Representations and Warranties. Royal Gold’s representations
and warranties in Article VI shall be true and correct as of the date hereof,
and shall be deemed to have been made again at and as of the Closing and shall
then be true and correct in all material respects, except for breaches that have
been cured prior to Closing.

(b) Deliveries at Closing. Royal Gold shall have delivered to Genesis at Closing
the items described in Section 4.3.

ARTICLE IV
CLOSING



4.1   Closing Date. The deliveries described in Sections 4.2 and 4.3 (“Closing”)
shall occur at Royal Gold’s Denver, Colorado offices as soon as possible after
each condition precedent set forth in Sections 3.1, 3.2 and 3.3 has been met or,
in the alternative, waived by the party to whose Closing obligation the
condition precedent applies, but in no event later than October 15, 2004
(“Closing Date”), or at such other location or locations and date as the parties
hereto may mutually agree.   4.2   Deliveries by Genesis and Revett at Closing.
At Closing:

(a) Genesis shall deliver to Royal Gold a duly executed and notarized Deed of
Production Payment in the form attached as Exhibit C hereto;

(b) Genesis and Revett shall deliver to Royal Gold a duly signed Opinion of
Counsel in the form of Exhibit D hereto; and

(c) Genesis shall deliver to Royal Gold signed certificates of duly authorized
officers of Genesis and Revett confirming that, as at the Closing Date, all of
the warranties of Genesis contained in this Agreement are true, complete and
correct, as if made on such date, and that Genesis has performed or complied
with all of the terms, covenants and conditions of this Agreement to be
performed or complied with by Genesis at or prior to Closing.



4.3   Deliveries by Royal Gold at Closing. At Closing:

(a) Royal Gold shall remit to Genesis the Royal Gold Payment by wire transfer to
an account designated in writing by Genesis; and

4



--------------------------------------------------------------------------------



 



(b) Royal Gold shall deliver to Genesis a signed certificate of a duly
authorized officer of the company confirming that, as at the Closing Date, all
of the warranties of Royal Gold contained in this Agreement are true, complete
and correct, as if made on such date, and that Royal Gold has performed or
complied with all of the terms, covenants and conditions of this Agreement to be
performed or complied with by Royal Gold at or prior to Closing.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF GENESIS

Genesis hereby represents and warrants to Royal Gold as follows:



5.1   Due Organization, Good Standing and Authority. Genesis is duly organized,
validly existing and in good standing under the laws of the State of Montana.
Genesis has the full power, authority and legal right to: (a) own its assets and
properties (including but not limited to the Properties) and to conduct its
business as now being conducted, and (b) incur its obligations under this
Agreement and each other document and instrument to be executed by it pursuant
to this Agreement and to perform the terms hereof and thereof applicable to it.
  5.2   Due Authorization; Non-contravention. The execution by Genesis of this
Agreement and the Deed of Production Payment and the performance of all
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action, corporate and otherwise, and do not and will not conflict with
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in a violation of, any authorization, consent,
approval, exemption or other action by any court or administrative or
governmental body.   5.3   Validity. This Agreement is, and the Deed of
Production Payment when executed and delivered hereunder, will be, legal, valid
and binding obligations of Genesis enforceable against Genesis in accordance
with their respective terms.   5.4   Litigation. Except as set forth in
Exhibit E hereto, there is no action, suit or proceeding at law or in equity, by
or before any governmental or regulatory authority, court or other tribunal now
pending (or, to the best knowledge of Genesis, threatened) against or affecting
Genesis or Revett or any of the Properties.   5.5   Title to Properties. Title
to the Properties is as set forth in Subsections 3.2(a)(i) and (ii), and Genesis
is in exclusive possession of the Properties and has no knowledge of any adverse
claims to any of the Properties, other than as set forth in Part 2 of Exhibit A.
  5.6   Compliance with Laws. With respect to the Properties and the Troy Mine,
Genesis has complied with all applicable local, state and federal laws and
regulations, and

5



--------------------------------------------------------------------------------



 



    Genesis is not aware of any investigations (other than routine inspections)
underway by any governmental agency with respect to the Properties or the Troy
Mine.       5.7   Permits. Genesis has obtained, or as of the Closing Date, will
have obtained, all permits, bonds and approvals necessary for Genesis to conduct
the operations contemplated by the Feasibility Study; or, in the alternative, it
and Revett shall have entered into the contracts with Asarco and received the
approval of same, as set forth in Section 3.2(b).

ARTICLE VI
ROYAL GOLD’S REPRESENTATIONS AND WARRANTIES

Royal Gold hereby represents and warrants to Genesis as follows:



6.1   Due Organization, Good Standing and Authority. Royal Gold is duly
organized, validly existing and in good standing under the law of the States of
Delaware and Colorado. Royal Gold has the full power, authority and legal right
to: (a) conduct its business as now being conducted, and (b) incur its
obligations under this Agreement and to perform the terms hereof and thereof
applicable to it.   6.2   Due Authorization; Non-contravention. The execution by
Royal Gold of this Agreement and the performance of all transactions
contemplated hereby have been duly authorized by all necessary action, corporate
and otherwise, and does not and will not: (a) conflict with or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
(b) result in a violation of, or (c) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body.   6.3   Validity. This Agreement is legal, valid and a
binding obligation of Royal Gold enforceable against Royal Gold in accordance
with its terms.

ARTICLE VII
INTERIM PERIOD

Genesis and Royal Gold covenant and agree that between the date of this
Agreement and the Closing Date:



7.1   Access. Royal Gold, its counsel, consultants, accountants and other
representatives shall be permitted reasonable access during normal business
hours to inspect the Properties and the Troy Mine.   7.2   Ordinary Course.
Except as otherwise requested by Royal Gold in writing, Genesis shall, to the
best of its ability, maintain the Properties and the Troy Mine in the ordinary
course consistent with past practice (except as otherwise provided herein or for
events beyond Genesis’ reasonable control).

6



--------------------------------------------------------------------------------



 



7.3   Work Diligently Towards Closing. Genesis and Royal Gold each shall use its
reasonable best efforts to work diligently, including but not limited to
obtaining all governmental approvals and filings, towards completing the
transactions contemplated by this Agreement on or before the Closing Date.   7.4
  Prompt Notification of Breach. Genesis and Royal Gold each shall use its
reasonable best efforts to notify the other party of any breach of any of the
notified party’s representations, warranties, covenants or agreements to be
breached. The parties shall remain obligated to close the transaction hereunder
provided that any such breach is cured prior to Closing.

ARTICLE VIII
POST-CLOSING COVENANTS



8.1   Maintenance of Existence. Genesis shall preserve and maintain its legal
existence and all of its rights, privileges and franchises necessary for the
proper conduct of its business (including but not limited to the operation and
development of the Troy Mine) and will remain qualified to do business in the
State of Montana.   8.2   Compliance with Laws. Genesis will comply with all
requirements of applicable local, state and federal laws and regulations and
shall maintain in full force and effect all permits, approvals and
authorizations necessary to conduct its operations in the manner contemplated by
the Feasibility Study.   8.3   Use of Royal Gold Payment Proceeds. Genesis shall
not use the Royal Gold Payment proceeds for any purposes other than those
contemplated by the Feasibility Study Budget, unless authorized otherwise in
writing by Royal Gold, which authorization shall not be withheld unreasonably.  
8.4   Taxes. Genesis shall pay and discharge all local, state and federal taxes
imposed upon it or any of the Properties prior to the date upon which penalties
attach thereto and prior to the date that any tax liens attach to the
Properties.   8.5   Protection from Liens and Encumbrances and Defense of Title
to Properties. Genesis shall maintain the Properties free and clear of all liens
and encumbrances, other than those related to project financing for the Troy
Mine; provided, however, that such project financing liens shall be and remain
subordinate to the Production Payment. Genesis at all times shall defend title
to the Properties and notify Royal Gold in writing promptly upon being informed
of any third party challenges to Genesis’ title to any of the Properties.   8.6
  Mine-Based Environmental Professional. By no later than December 1, 2004,
Genesis shall have hired a full-time qualified environmental professional, who
shall be based at the Troy Mine, and that person shall commence such employment
by no later than

7



--------------------------------------------------------------------------------



 



    January 1, 2005. Genesis shall provide Royal Gold with monthly reports on
the status of its efforts to fill that position until it has been filled.   8.7
  Rail Siding. By no later than November 1, 2004, Genesis shall have obtained
property rights to a rail siding sufficient for stockpiling and loading
concentrates onto rail cars for shipment to one or more purchasers. Genesis
shall provide Royal Gold with monthly reports on the status of its efforts to
obtain those property rights until it has obtained same.   8.8   Final Marketing
Agreement. Genesis diligently shall work to complete and execute a “Final
Agreement” between it and Trafugura AG (“Trafigura”) by no later than
November 1, 2004, as defined in and contemplated by the Memorandum of Agreement
currently in effect between it and Trafigura.   8.9   Inspection and Maintenance
of Tailings Pipeline. Genesis shall inspect and maintain the tailings pipeline
at the Troy Mine in accordance with best industry practices, which shall include
at a minimum, but shall not be limited to, compliance with the protocol
described in Section 3.2(f) above.   8.10   Royal Gold Right to Notice and
Option to Cure in Event of Genesis Default Under Kennecott Note or Mortgage.
Royal Gold and Genesis hereby acknowledge and recognize that Genesis is a party
to a Promissory Note (the “Note”) in the principal amount of $5,000,000, dated
February 21, 2000, as amended by Third Amendment dated February 1, 2003 (the
“Third Amendment”), from Genesis and Sterling, collectively as “Maker”, to
Kennecott Montana Company (“Kennecott”, with Kennecott and any subsequent holder
of the Note referred to herein and in the Note as “Payee”), as “Lender”. The
Note is secured by a Mortgage, Security Agreement and Financing Statement, dated
February 21, 2000 (the “Mortgage”), from Genesis, as “Mortgagor”, to Kennecott,
as “Mortgagee”. Genesis hereby agrees that if it receives a notice from the
Payee that requests an interest payment, as provided in the Third Amendment,
Genesis shall so inform Royal Gold in writing and provide Royal Gold with a copy
of that notice within two (2) business days after Genesis’ receipt of same.
Genesis shall exercise its best efforts to make payment of that interest payment
on or before two (2) days prior to its due date. If Genesis fails to do so, it
shall so notify Royal Gold in writing on or before that interest payment due
date, in which event Royal Gold shall have the exclusive right and option, but
not the obligation, to make such payment. If Genesis defaults in any of its
other obligations under either the Note or Mortgage and receives a notice of
default from the Payee pursuant to either the Note or Mortgage, Genesis shall so
inform Royal Gold in writing and provide Royal Gold with a copy of the default
notice within two (2) business days after Genesis’ receipt of same. Genesis then
shall exercise its best efforts to cure the default within twenty (20) days
after its receipt of the default notice. If Genesis fails to cure, or determines
that it is unable to cure, the default within that time period, it shall so
notify Royal Gold by telephone, facsimile and e-mail on or before the first
business day after the twentieth (20th) day, after which Royal Gold shall have
the exclusive right and option, but not the obligation, to cure the default
cited by the Payee in its

8



--------------------------------------------------------------------------------



 



    notice to Genesis. Genesis further agrees that Royal Gold shall have the
exclusive right and option, but not the obligation, to assume the position of
the Payee under the Note and under the Mortgage in the event that the Payee
commences foreclosure proceedings pursuant to the Mortgage; provided, however,
that Royal Gold would extend the Term of the Note (as defined in the Third
Amendment) to February 21, 2010. If for any reason Royal Gold is unable to
obtain the Payee’s agreement to Royal Gold’s assumption of Payee’s position,
Genesis agrees that Royal Gold shall, have the exclusive right and option, but
not the obligation, to pay off the remaining balance due under the Note, in
which event Genesis shall execute a replacement promissory note, as a Maker,
with Royal Gold as the Payee. That replacement note shall be for the same
principal amount and interest and shall contain the same other provisions as
those contained in the Note, provided, however, that the Term of the replacement
note shall be extended to February 21, 2010. The replacement note shall be
secured by a replacement security instrument that contains the same terms and
conditions and encumbers the same properties and interests as the Mortgage, with
the exception that the replacement security instrument shall reflect the
extended term of the replacement note.

ARTICLE IX
TERMINATION



9.1   Right to Terminate. This Agreement may be terminated under the following
circumstances:

(a) by mutual written consent of both Royal Gold and Genesis; or

(b) by either Royal Gold or Genesis if Closing has not occurred by October 15,
2004 (or such other Closing Date mutually agreed upon in writing by the
parties), other than due to the failure of the party seeking termination to
comply fully with its obligations under this Agreement.



9.2   Effect of Termination. Each party’s right of termination under Section
9.1(b) is in addition to any other rights that it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be deemed to
be an election of remedies. If this Agreement is terminated pursuant to
Section 9.1, all further obligations of the parties hereunder shall terminate;
provided, however, that if this Agreement is terminated because one or more
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s breach of its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired. A party shall not be deemed to have
breached its obligations under this Agreement if a condition precedent
applicable to it is not satisfied, if that party used its reasonable best
efforts to work diligently to satisfy that condition.   9.3   Due Diligence
Information to be Provided to Genesis. If Closing does not occur, Royal Gold
shall provide Genesis with copies of factual, non-interpretive, non-

9



--------------------------------------------------------------------------------



 



    proprietary information obtained by Royal Gold from its due diligence
investigations of the Properties and the Troy Mine. Such information shall be
provided by Royal Gold to Genesis with no representations or warranties by Royal
Gold as to its accuracy or completeness. Any reliance upon or use of such
information by Genesis, Revett or any parties to whom they provide same shall be
at those parties’ sole risk and expense.

ARTICLE X
GENERAL PROVISIONS



10.1   Confidentiality. Neither party shall, without the prior written consent
of the other party, disclose to any third party (excluding, however, any
representative, affiliate, agent, consultant or contractor of the disclosing
party who has a bona fide need to be informed) any information or data
concerning operations, including but not limited to exploration, on the
Properties that is not generally available to the public; provided, however,
that upon not less than five (5) days’ prior written notice to the other party
setting forth the nature and content of a proposed disclosure, the disclosing
party may disclose information or data pertaining to the Properties: (a) to any
third party to whom the disclosing party in good faith anticipates selling all
or part of its interest hereunder, or (b) to any lender or underwriter from whom
the disclosing party is borrowing or raising funds secured by or based upon the
Properties, provided that such lender or underwriter executes a confidentiality
agreement in a form that is reasonably acceptable to the non-disclosing party.
If a disclosure is, in the good faith judgment of a party, required for
compliance with applicable laws, rules, regulations or orders of any
governmental agency or stock exchange having jurisdiction over the disclosing
party, that party shall provide as much prior notice to the other party of the
nature and contents of the proposed disclosure, for the review and comment of
the non-disclosing party, as is reasonable possible in the circumstances.   10.2
  Expenses. Royal Gold and Genesis each shall bear and pay their own expenses,
including attorneys’ fees, incident to the preparation and performance of this
Agreement, whether or not the transactions contemplated herein are consummated.
  10.3   Amendments. This Agreement shall not be amended or modified except by
means of a written instrument that is signed by both Royal Gold and Genesis.  
10.4   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties’ respective successors and assigns.   10.5   Entire
Agreement. This Agreement and the Exhibits hereto supersede and replace all
prior understandings and agreements between Royal Gold and Genesis regarding the
Properties and the Troy Mine, including but not limited to the financing offer
dated May 18, 2004.   10.6   No Waiver. No waiver of any breach of any one or
more of the conditions or covenants of this Agreement by any party shall be
deemed to imply or constitute a

10



--------------------------------------------------------------------------------



 



    waiver of a breach of any other condition or covenant in this Agreement or
of a breach of the same condition or covenant in the future.   10.7     Notices.
All notices, consents, requests and approvals, any notice of change of address
for the purpose of this Section 10.7, and other communications provided for or
required herein, shall be given: (a) by personal delivery to the other party,
(b) by certified or registered mail, return receipt requested, (c) by reputable
overnight courier, or (d) by facsimile that is acknowledged upon receipt. All
notices, consents, requests and approvals and other communications provided for
or required herein, shall be effective and shall be deemed delivered on the date
of delivery if delivered during normal business hours, and, if not delivered
during normal business hours, on the next business day following delivery:

          (a) If to Royal Gold, at:

Royal Gold, Inc.
1660 Wynkoop Street
Suite 1000
Denver, Colorado 80202-1132
Attention: President
Facsimile Number: 303-595-9385


   

          (b) If to Genesis, at:

Genesis Inc., c/o Revett Silver Company
11115 E. Montgomery
Suite G

                Spokane Valley, Washington 99206
Attention: President
Facsimile Number: 509-891-8901



    Either party may, from time-to-time, change its address for future notices
hereunder by notice in accordance with this Section 10.7.   10.8     Governing
Law. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Montana, without regard to those principles of
conflicts of laws that might otherwise require the application of the laws of
another jurisdiction.   10.9     Exhibits. All Exhibits referred to in this
Agreement hereby are incorporated into this Agreement by reference.   10.10  
Headings. The various headings used in this Agreement are for convenience only
and are not to be used in interpreting the text of the Article or Section in
which they appear or to which they relate.

11



--------------------------------------------------------------------------------



 



10.11   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.   10.12   Authority. By their signatures
below, each respective signatory represents that he or she has the express
authority of the party for which he or she executes this Agreement and further
has the express authority to bind his or her principal to the terms hereof.

IN WITNESS WHEREOF, Royal Gold and Genesis have caused this Agreement to be
executed the day and year first above written.

            ROYAL GOLD, INC.
      By:   /s/ Tony A. Jensen           Name:   Tony A. Jensen
        Title:   President & COO     

            GENESIS INC.
      By:   /s/ William Orchow           Name:   William Orchow
        Title:   President & CEO   

12